DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1, 3-5 and 11, the prior art fails to teach or suggest, a method of controlling a camera, applied to a terminal including a display screen and a camera having the specific configurations disclosed in claims 1, 3-5 and 11 wherein the method comprises: obtaining a remaining power of said terminal; and in a case where said remaining power of said terminal meets a preset condition and said terminal meets a camera raising-lowering condition, controlling said camera to maintain said raised state or said retracted state, wherein in the case where said remaining power of said terminal meets said preset condition and said terminal meets said camera raising-lowering condition, controlling said camera to maintain said raised state or said retracted sate includes: in a case where said remaining power of said terminal is less than or equal to a first power threshold and said terminal meets said camera raising-lowering condition, controlling a driving mechanism to enter a first operating mode, so that said driving mechanism controls said camera to maintain said raised state or said retracted state; in said first operating mode, said driving mechanism does not respond to a control instruction for 

Re claims 6 and 8-10, the prior art fails to teach or suggest, a terminal, comprising a display screen, a camera, a memory, a processor, and a computer program that is stored in said memory and executable on said processor, wherein said computer program, when executed by said processor, causes said processor to perform the steps disclosed in claims 6 and 8-10 wherein the steps comprise: obtaining a remaining power of said terminal; and in a case where said remaining power of said terminal meets a preset condition and said terminal meets a camera raising-lowering condition, controlling said camera to maintain said raised state or said retracted state, wherein said terminal further comprises a driving mechanism used to drive the camera to be raised and lowered; wherein the computer program is executed by said processor, said processor further perform the following steps: in the case where said remaining power of said terminal is less than or equal to a first power threshold and said terminal meets said camera raising-lowering condition, controlling a driving mechanism to enter a first operating mode, so that said driving mechanism controls said camera to maintain said raised state or said retracted state; in said first operating mode, said driving mechanism does not respond to a control instruction for driving said camera to be lowered or raised; and in said operating mode, said driving mechanism responds to said control instruction for driving said camera to be lowered or raised.



Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699